Appeal by the defendant from an amended judgment and two judgments of the Supreme Court, Queens County (Ferraro, J.), all rendered November 24, 1982, convicting him of violation of probation under indictment No. 678/81, attempted assault in the first degree under indictment No. 669/82 and burglary in the third degree under indictment No. 1128/82, respectively, upon his pleas of guilty, and imposing sentences.
Amended judgment and judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; ef. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.